UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 or [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-21214 CAPSTONE THERAPEUTICS CORP. (Exact name of registrant as specified in its charter) Delaware 86-0585310 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 1275 W. Washington Street,Suite 101, Tempe, Arizona (Address of principal executive offices) (Zip Code) (602) 286-5520 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [x] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [x] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.Large accelerated filer Accelerated filer Non-accelerated filer (do not check if a smaller reporting company)Smaller reporting company _X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [ ] No [x] APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. 40,885,411 shares of common stock outstanding as of October 31, 2012 1 CAPSTONE THERAPEUTICS CORP. (A Development Stage Company) INDEX Page No. Forward Looking Statements 3 Part I Financial Information Item 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets as of September 30, 2012 and December 31, 2011 4 Condensed Consolidated Statements of Operations for the three months and ninemonths ended September 30, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for nine months ended September 30, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 4. Controls and Procedures 19 Part II Other Information Item 1. Legal Proceedings 19 Item 1A. Risk Factors 19 Item 6. Exhibits 20 EXHIBIT 10.1 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32 EXHIBIT 101 2 Forward Looking Statements We may from time to time make written or oral forward-looking statements, including statements contained in our filings with the Securities and Exchange Commission and our reports to stockholders.The safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995 protects companies from liability for their forward looking statements if they comply with the requirements of that Act.This Quarterly Report on Form 10-Q should be read in conjunction with our Annual Report on Form 10-K for the year ended December 31, 2011, and contains forward-looking statements made pursuant to that safe harbor.These forward-looking statements relate to future events or to our future financial performance, and involve known and unknown risks, uncertainties and other factors that may cause our actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements. In some cases, you can identify forward-looking statements by the use of words such as “may,” “could,” “expect,” “intend,” “plan,” “seek,” “anticipate,” “believe,” “estimate,” “predict,” “potential,” “continue,” or the negative of these terms or other comparable terminology.You should not place undue reliance on forward-looking statements since they involve known and unknown risks, uncertainties and other factors which are, in some cases, beyond our control and which could materially affect actual results, levels of activity, performance or achievements.Factors that may cause actual results to differ materially from current expectations, which we describe in more detail in our Form 10-K for the year ended December 31, 2011, include, but are not limited to: · the impact of our recently adopted plan to preserve cash, including the reduction from eighteen employees to two employees and additional steps taken towards a virtual operating model; · unfavorable results of product candidate development efforts; · unfavorable results of pre-clinical or clinical testing; · delays in obtaining, or failure to obtain FDA approvals; · increased regulation by the FDA and other agencies; · the introduction of competitive products; · impairment of license, patent or other proprietary rights; · the impact of present and future joint venture, collaborative or partnering agreements or the lack thereof; · failure to successfully implement our drug development strategy, including failure of AEM-28 to obtain Orphan Drug designation; · failure to obtain additional funds required to complete clinical trials and supporting research and production efforts necessary to obtain FDA approval for product candidates; and · effect of the ongoing qui tam litigation on our stock price, liquidity, and our ability to execute corporate or other transactions, or our ability to continue operations. If one or more of these or other risks or uncertainties materialize, or if our underlying assumptions prove to be incorrect, actual results may vary significantly from what we projected.The forward-looking statements in this Quarterly Report on Form 10-Q reflect our current views with respect to future events and are subject to these and other risks, uncertainties and assumptions relating to our operations, results of operations, business strategy and liquidity.We assume no obligation to publicly update or revise these forward-looking statements for any reason, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. 3 PART I – Financial Information Item 1.Financial Statements CAPSTONE THERAPEUTICS CORP. (A Development Stage Company) CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except share data) September, 30 December 31, (unaudited) ASSETS Current assets Cash and cash equivalents, $4,976 reserved at September 30, 2012 $ $ Other current assets Total current assets Patent license rights, net - Furniture and equipment, net 28 Total assets $ $ LIABILITIES AND EQUITY Current liabilities Accounts payable $ $ 77 Accrued compensation 1 13 Other accrued liabilities 4 29 Total current liabilities Equity Capstone Therapeutics Corp. Stockholders' Equity Common Stock$.0005 par value; 20 20 100,000,000 shares authorized; 40,885,411 shares in 2012 and 40,775,411shares in 2011 issued and outstanding Additional paid-in capital Accumulated deficit ($149,395 at September 30, 2012 and $146,755 at December 31, 2011, accumulated during development stage period) ) ) Total Capstone Therapeutics Corp. stockholders' equity Noncontrolling interest - Total equity Total liabilities and equity $ $ See notes to unaudited condensed consolidated financial statements 4 CAPSTONE THERAPEUTICS CORP. (A Development Stage Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (Unaudited) As a Development Three months ended September 30, Nine months ended September 30, Stage Company August 5, 2004 - September 30, 2012 OPERATING EXPENSES General and administrative $ Research and development Purchased in-process research and development - Other - ) Total operating expenses Interest and other income, net (5
